Rodd Naquin
Clerk of Court

Docket Number: 2022 - KW - 0259

State Of Louisiana
versus
Rondely Dunn

TO: Claude-Michael Comeau
1024 Elysian Fields Ave
New Orleans, LA 70117

Hillar C. Moore III

EBR District Attorney
222 St. Louis Street
5th Floor

Baton Rouge, LA 70802
lori.olinde@ebrda.org

Hardell Ward

1024 Elysian Fields Avenue
New Orleans, LA 70117
hward@defendla.org

 

Office Of The Clerk

Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

May 20, 2022

Jamila A. Johnson
1024 Elysian Fields Avenue
New Orleans, LA 70117

James Volling

2200 Wells Fargo Center
90 S. 7th Street
Minneapolis, MN 55402

Hon Kelly Balfour

300 North Boulevard
Suite 10401

Baton Rouge, LA 70801

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

Asn)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0259
VERSUS

RONDELY DUNN MAY 20, 2022
In Re: Rondely Dunn, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 10-95-1603.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED. Ramos v. Louisiana, U.S.  _, 140 S.Ct.
1390, 206 L.Ed.2d 583 (2020) does not apply retroactively to
relator whose conviction and sentence was final at the time the
decision was rendered. See also State v. Kelly, 2021-00572 (ha.
9/27/21), 324 So.3d 79 (per curiam). Accordingly, the district
court did not err by dismissing the application for
postconviction relief.

WIL

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT